

116 HR 4893 IH: Keeping Our Children Safe Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4893IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Ms. Wild introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide for appropriations for title I of the Child Abuse Prevention and Treatment Act. 
1.Short titleThis Act may be cited as the Keeping Our Children Safe Act.  2.Appropriations for title I of CAPTAThere is authorized to be appropriated to the Secretary of Health and Human Services, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, to carry out title I of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.), $20,000,000 for each of fiscal years 2020 through 2024, to be available until expended.   
